Citation Nr: 9924809	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for multiple lipomas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954, and from July 1958 to June 1976.  

The claim of entitlement to service connection for multiple 
lipomas will be addressed in the REMAND portion of this 
document.  


FINDINGS OF FACT

1.  The veteran has eczema and tinea corporis.  

2.  The veteran's service medical records reveal that he was 
treated in service for a skin rash.  

3.  A VA examiner opined in February 1998 that the veteran's 
current chronic eczema and tinea corporis are related to the 
skin symptomatology for which the veteran was treated in 
service.  


CONCLUSIONS OF LAW

1.  Service connection for eczema is granted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102 
(1998).  

2.  Service connection for tinea corporis is granted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had two periods of service on active duty.  He 
contends that during his second period of active duty he 
incurred a chronic disability of the skin from which he has 
suffered ever since.  

Background
The veteran's service medical records include a July 1968 
record reflecting treatment for hives on buttocks and upper 
part of thighs.  The diagnostic impression was hives of 
unknown etiology.  In July 1969 the veteran complained of a 
rash which he reportedly originally had in Vietnam more than 
six months ago.  The report stated that lately the rash had 
involved the face, arms and thighs and had responded to some 
treatment but was still present.  Upon examination mild 
erythema and edema of part of the face was noted, and a 
maculo-papular rash was noted over the arms and thighs.  The 
impression was rash of unknown etiology.  In February 1971 
the veteran complained of, inter alia, a rash on the legs, 
possibly contact dermatitis from underwear.  The veteran's 
January 1976 separation examination noted no rash, but did 
note the presence of mild onychomycosis on both feet.  

In July 1993 the veteran claimed service connection on a 
direct basis for a skin condition and for multiple lipomas.  
In a February 1994 rating decision the RO indicated that 
service connection for a lipoma of the left flank was granted 
and assigned a noncompensable rating, but that service 
connection for a skin condition was denied.  The veteran 
expressed disagreement with that decision in November 1994, 
indicating he sought service connection for multiple lipomas 
over the entire body.  A Statement of the Case (SOC) was sent 
to him in which the RO explained the service connection claim 
for a skin condition was denied because the evidence showed 
the veteran's treatment for a skin problem in service 
reflected an acute condition, and there was no evidence of 
continuity on symptomatology.  The SOC also explained that an 
increased rating for the left flank lipoma was not warranted.  
The SOC did not address whether service connection was 
warranted for multiple lipomas.  

In a substantive appeal filed in March 1995 the veteran 
indicated his claim was for service connection for multiple 
lipomas over his entire body, and for a skin rash that 
affected multiple areas of the body.  He submitted evidence 
of the existence of multiple lipomas and skin rash.  In a 
hearing before a hearing officer in April 1995 the veteran 
testified that he first had a rash in service in 
approximately 1966 or 1967, and that he sought service 
connection for multiple lipomas due to his exposure to Agent 
Orange.  He said that he was not interested in an increased 
rating for the left flank lipoma, but was interested in being 
service-connected for multiple lipomas, as he had always had 
more than just the left flank lipoma, although that one was 
the largest one.  See Hearing transcript at p. 8.  He stated 
that at times his lipomas become painful.  He said that he 
self-medicated his rash, and at page 4 of the hearing 
transcript stated he was treated at the Syracuse VA medical 
facility shortly prior to discharge from service.  At page 5 
of the hearing transcript he indicated he was treated at the 
Altoona VA medical facility for his skin rash in 
approximately 1976.  

The Syracuse VA medical facility reported that it had no 
treatment records relative to the veteran, and the Altoona VA 
medical facility provided medical records for the period 
beginning in 1986.  Those records reflect treatment for a 
rash on the chest diagnosed as tinea, and complaints of 
multiple painful lumps on his body.  

The veteran was provided a Supplemental Statement of the Case 
(SSOC) in March 1996 in which the RO explained that an 
increased rating for the left flank lipoma was not warranted, 
and that service connection for a skin rash condition was not 
warranted.  The SSOC did not address the veteran's claim of 
entitlement to service connection for multiple lipomas.  

In May 1996 the veteran indicated that he did not seek an 
increased rating for left flank lipoma.  He added that not 
until serving two tours in Vietnam did he have a rash, but 
that he has suffered from one ever since.  The veteran also 
asserted the hearing officer misspoke when he reported the 
veteran said he was treated in Syracuse, but as noted above 
the hearing transcript does contain such testimony.  Written 
argument submitted on the veteran's behalf in September 1996 
addressed the skin rash claim.  Written argument submitted in 
January 1997 when the appeal was at the Board addressed the 
claim on appeal as entitlement to service connection for an 
acquired skin disorder to include multiple lymphoma(s) and 
skin rashes, as well as onychomycosis and plaque rash, and 
argued that a medical opinion establishing a nexus between 
the current conditions and service was necessary. 

In May 1997 the Board remanded this matter to obtain 
additional treatment records, and to obtain a medical opinion 
that aided in determining the nature and etiology of the 
veteran's skin disorders.  The veteran responded to the RO's 
inquiry regarding additional treatment information by stating 
he had no new providers to identify.  In a dermatology 
examination conducted in July 1997 the examiner diagnosed 
eczema and probable tinea corporis on the buttocks.  That 
examiner amended his report in February 1998 by indicating 
the veteran had current chronic skin disorders, that they 
were eczema and probable tinea corporis on the buttocks, and 
that the current chronic skin disorders were related to the 
skin symptomatology for which the veteran was seen in 
service.  In a letter dated in June 1998 the veteran reported 
his rash was observed during an examination at the Pittsburgh 
VA medical facility not long after discharge.  

In August 1998 another VA examiner diagnosed that the veteran 
had eczema and tinea corporis, and that they were not related 
to hives.  He did not address whether they were related to 
the rash the veteran had in service.  

In a SSOC furnished to the veteran in April 1999, service 
connection for a skin rash remained denied because the 
evidence did not show the current skin diagnoses were related 
or linked to the acute skin rash or hive conditions noted in 
service.  No mention is made of the claim regarding multiple 
lipomas.  

In written argument submitted on the veteran's behalf in 
April 1999 it was asserted that the SSOC prepared in April 
1999 makes it clear that there is no medical opinion or 
rationale regarding the relationship between a current skin 
condition and service.  In June 1999, the RO responded to the 
veteran's representative by saying that after reviewing the 
record, it was concluded that there was sufficient medical 
evidence of record regarding a nexus between a current skin 
problem and service.  The claims folder was forwarded to the 
Board for appellate consideration, and in written argument 
dated in August 1999 the appellant's representative asserted 
that the VA examinations obtained pursuant to remand were 
insufficient, and that under Stegall v. West, 11 Vet. App. 
268 (1998), remand may be required.  

Applicable laws and regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110 (West 1991).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).   

When, after consideration of all the evidence of record in a 
case before VA, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Board notes that the record contains a medical diagnosis.  
In particular, in the VA examinations conducted in July 1997, 
February 1998 and August 1998 the examiners concluded the 
veteran has eczema and tinea corporis.  The veteran's service 
medical records contain complaints of and treatment for skin 
conditions characterized as hives and rash.  Finally, the VA 
examiner opined in February 1998 that the veteran's current 
chronic skin disorders, eczema and tinea corporis, were 
related to service.  As the three steps of the Caluza 
analysis for ascertaining whether a well-grounded claim has 
been presented have been met, the Board finds the veteran has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claims seeking service 
connection for skin disorders characterized as eczema and 
tinea corporis are well grounded.  The Board may now consider 
the merits of those claims.  

There is ample evidence that the veteran has eczema and tinea 
corporis, and that aspect of the claim is not in dispute.  As 
noted above, there is evidence that the veteran was treated 
in service for hives in July 1968, then was treated for a 
rash in July 1969 and February 1971.  The RO concluded that 
those skin conditions were acute, and did not represent a 
chronic disability.  There is an August 1998 VA medical 
opinion that holds that there is no relationship between the 
veteran's current eczema and tinea corporis and the hives 
treated in service.  That opinion does not address whether 
such a relationship exists between the rash treated in 
service and the eczema and tinea.  

There is medical opinion evidence of a relationship between 
the veteran's inservice skin symptomatology and service, 
however.  That is, in his February 1998 opinion, the VA 
examiner who also examined the veteran in July 1997 concluded 
that there was a relationship between the current conditions 
and symptoms in service, and added "[t]here are ongoing skin 
conditions, very often lasting a lifetime."  

Following a comprehensive analysis of the record, the Board 
is of the opinion that the evidence for and against the 
veteran's claim for service connection for eczema and tinea 
corporis is in relative equipoise.  The claim is supported by 
the February 1998 VA examination report that the veteran's 
current chronic eczema and tinea is related to the inservice 
symptomatology.  

However, service medical records reveal no eczema or tinea 
corporis upon discharge examination in 1976.  Because of the 
absence of medical evidence indicative of a skin rash 
disability until a 1991 record reflecting a diagnosis of a 
chest rash as "tinea", the Board recognizes that the 
objective evidence is less than overwhelmingly in the 
veteran's favor.  However, the veteran's service medical 
records support his reports of inservice treatment, and upon 
consideration of that evidence in combination with the 
February 1998 medical opinion that provided competent 
evidence of a link between the veteran's current chronic 
disabilities and the inservice conditions treated, the Board 
is unable to conclude that the preponderance of the evidence 
is against the veteran's claim.  Accordingly, it appears that 
there is an approximate balance of the positive and negative 
evidence regarding the merits of the issue.  With reasonable 
doubt resolved in favor of the veteran, service connection is 
warranted for eczema and for tinea corporis.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  


ORDERS

 Service connection for eczema and tinea corporis is granted.  


REMAND

A claim of entitlement to service connection for multiple 
lipomas was raised by the veteran in July 1993.  An April 
1994 rating decision denied service connection for "lumps on 
body."   The representative's statement of November 7, 1994, 
is somewhat ambiguous because it refers specifically to a 
February 1994 rating decision which granted service 
connection for a left flank lipoma; at the same time, the 
statement expressly disagrees with the denial of service 
connection for "multiple" lipoma.   It does not appear that 
this issue has been abandoned or withdrawn.  (The veteran's 
statement of May 7, 1996, however, did declare that he was 
not pressing a claim for an increased rating for the left 
flank lipoma.) As there is at least arguably a notice of 
disagreement, the Board has jurisdiction to address that 
claim.  Ledford v West, 136 F. 3d 776, 779-80 (Fed. Cir. 
1998). 
Accordingly, this claim is REMANDED for the following action:  

The RO should furnish the veteran and his 
representative an appropriate statement 
of the case on the issue of service 
connection for multiple lipomas. 

If the claim is denied and if the veteran perfects an appeal 
of the denial, the matter should be returned to the Board for 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  While this claim is in 
remand status, the veteran is free to submit additional 
evidence and argument on the question at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.   

		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

